Citation Nr: 1202696	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-09 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for a left shoulder condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to August 1984, from January 1989 to September 1989, from October 1989 to September 1990, and from January 1991 to April 1991.  He also served in the Army Reserves. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO). 

The Veteran presented testimony at a Videoconference hearing chaired by the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing has been associated with the claims folder.

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back condition was first denied by the RO in February 1999 on the basis that there was no evidence that the Veteran suffered a back injury during his active service.  The Veteran initiated an appeal of this decision, and in November 2000, the Board issued a decision denying the Veteran service connection for this issue.  

2.  The additional evidence presented since the previous final denial does raise a reasonable possibility of substantiating the Veteran's claim for service connection.

3.  There is no credible evidence that the Veteran suffered from a left shoulder condition during his active service or for many years thereafter, and there is no competent evidence linking his current condition to his active service.  


CONCLUSIONS OF LAW

1.  The November 2000 Board decision denying service connection for a low back condition is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been presented to reopen the Veteran's claim for service connection for a low back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for service connection for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, VA satisfied its duty to notify via an April 2008 letter sent to the Veteran that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  

The Veteran did not undergo a VA examination with regard to his claim for service connection for a left shoulder condition, but such an examination is not required.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, for reasons explained in greater detail below, the Board finds no evidence that the Veteran suffered from a left shoulder condition during his active service, and finds no competent evidence of a nexus or an indication of a nexus between his current condition and his active service.  Absent such an indication, the Board may consider the medical records already in the file without requiring a VA examination.

Finally, with respect to the Veteran's claim to reopen his previously denied claim for service connection for a low back condition, the Board finds that the Veteran has submitted new and material evidence and will be remanding the claim for further development.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist for this claim is thus unnecessary.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Claim to Reopen

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for a low back condition.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.  For the reasons that follow, the Board finds that new and material evidence has been submitted and that the Veteran's claim should be reopened.  

Before turning to the merits of the claim, a brief recitation of the history of the Veteran's claim follows.  The Veteran was injured during his active service in August 1979; the evidence shows that the Veteran was riding his bicycle and was struck by a truck or a van.  He injured both of his elbows and suffered abrasions on his back and left shoulder.  

The Veteran first sought service connection for a back condition in July 1998, contending that he injured his back in that August 1979 accident.  The RO denied his claim in a February 1999 rating decision.  The RO found no evidence that the Veteran suffered a back injury or complained of back pain during his active service.  The Veteran initiated an appeal of this decision, and in May 1999, the RO issued a Statement of the Case.  The Veteran filed a timely Substantive Appeal.  In November 2000, the Board denied the Veteran's claim.  This denial then became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran sought to reopen his claim in March 2008.  In August 2008, the RO issued a rating decision denying the Veteran's claim to reopen, finding that he had not submitted new and material evidence.  The Veteran filed a timely Notice of Disagreement, and in February 2009, the RO issued a Statement of the Case.  The Veteran filed a timely Substantive Appeal, and he testified in a Videoconference hearing in November 2011.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with respect to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened regardless of whether the previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In his November 2011 hearing, the Veteran stated that he believed that his current degenerative disc disease of the lumbar spine could be related to his multiple jumps he performed as a paratrooper.  The Veteran stated that his back often hurt after these jumps, identifying one particularly hard landing in 1990.  

This testimony is new, as it was not before the Board at the time of the Veteran's previous final denial.  It is also material, as it speaks directly to the reason for the Veteran's previous final denial (i.e., the lack of an in-service incurrence).  Accordingly, this evidence warrants a reopening of the Veteran's claim. 

In summary, the Board finds that the Veteran's claim for service connection for a low back condition was previously denied by the RO and the Board, and that the Board's November 2000 decision is final.  The Board further finds that the Veteran has submitted new and material evidence to reopen his previously denied claim, and his claim shall be reopened. 

III.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran contends that he currently suffers from a left shoulder condition that is causally related to an in-service bicycle accident.  For the reasons that follow, the Board concludes that service connection is not warranted. 

First, the Board acknowledges that the Veteran currently suffers from a left shoulder condition.  The Veteran complained of suffering from left shoulder pain in January 2008.  After an examination, he was diagnosed as suffering from a likely rotator cuff sprain.  By February 2008, the Veteran described his pain as "99% gone."  He was described as suffering from no functional defects.  

That being said, there is no evidence that the Veteran suffered from a left shoulder condition during his active service or for many years thereafter.  A review of the Veteran's service treatment records reveals that he had no complaints of or treatment for any left shoulder pain during his active service or his subsequent reserve service.  In numerous medical examinations and reports of medical history, the Veteran was either not found to be suffering from any left shoulder condition, or did not himself claim to be suffering from any left shoulder condition.

In his September 2008 Notice of Disagreement, the Veteran contended that his left shoulder was injured in his September 1979 bicycle accident.  He reiterated this contention in his March 2009 Substantive Appeal.  

The Board does not find this contention to be credible, however, as the contemporaneous medical records do not support his claim.  An August 1979 hospital narrative summary noted that the Veteran did suffer multiple abrasions to the left shoulder and his back.  These abrasions, however, were described as superficial.  Further, though the Veteran underwent surgery for his elbow injuries, there are no records whatsoever that the Veteran complained of pain in his shoulder or was otherwise treated for any left shoulder condition.  Following his September 1979 release from the hospital, the Veteran attended physical therapy and multiple follow-up appointments for his elbows.  At no time did he ever state that he suffered from a left shoulder condition or any left shoulder pain.  Instead, the first time that the Veteran mentions suffering from any left shoulder pain comes in January 2008, almost 30 years after his in-service accident, more than 15 years after his last period of active service, and 10 years after his retirement from the Reserves.  

In his November 2011 hearing, the Veteran contended that his back condition is due to multiple jumps he made while serving as a paratrooper both during his active service and during his Reserve service.  The Veteran, however, did not state that he injured his shoulder during these jumps, nor did he explicitly contend that his shoulder condition is due to this activity.

Next, the Board finds no competent evidence linking the Veteran's left shoulder condition to his active or reserve service.  The only medical records regarding the Veteran's left shoulder condition come from the VA in early 2008.  These records discuss the Veteran's long distance running, weightlifting, and other athletic activities, but they do not relate his condition to his active or reserve service.  

The only evidence suggesting a relationship between his current condition and his active service comes from the Veteran himself.  The Board, for reasons described above, does not find these statements to be credible.  Further, the Board does not find the Veteran competent to offer his opinion as to the etiology of his shoulder condition.  The Veteran is competent to describe the date of onset of his symptoms or of the particular nature of those symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (stating that though a layperson may be competent to identify a condition like a broken leg, he would not be competent to identify a form of cancer).  A determination of the etiology of the Veteran's left shoulder condition requires medical knowledge, however, and there is no showing that the Veteran is qualified to make such a determination.  

In summary, the Board finds no credible evidence that the Veteran suffered from a left shoulder condition during his active service or for many years thereafter.  The Board also finds no competent evidence that the Veteran's current left shoulder condition is related either to his active or reserve service.  Accordingly, the Board concludes that the criteria for service connection for the Veteran's left shoulder condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  


ORDER

The Veteran's claim for service connection for degenerative disc disease of the lumbar spine is reopened; to this extent only, the claim is granted.

Service connection for a left shoulder condition is denied.  


REMAND

Having reopened the Veteran's claim for service connection for degenerative disc disease of the lumbar spine, the Board must now determine whether service connection is warranted.  For the reasons that follow, the Board concludes that his claim must be remanded.  

As noted above, generally for service connection to be granted, the Board must find medical evidence that the Veteran currently suffers from a disability, evidence of an in service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  

Here, there is evidence that the Veteran suffers from degenerative disc disease of the lumbar spine, and there is evidence that the Veteran suffered from back pain during his active and reserve service as a result of his parachute jumps.  

There is, however, no competent evidence of a nexus between the Veteran's current condition and his active or reserve service.  Thus, the Board shall remand this claim in order that he may undergo a VA examination to resolve this question.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise in diagnosing back disabilities.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what (if any) back disability does the Veteran currently suffer?

b) Is it at least as likely as not that this back disability is related to the Veteran's active service (which occurred from January 1978 to August 1984; from January 1989 to September 1989; from October 1989 to September 1990 and from January 1991 to April 1991), or to his service as a paratrooper in the Army Reserves?  If considered related to service in the Army Reserves, the particular occasion when the back disability is determined to have been incurred or aggravated should be set forth.  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination as to the etiology, he/she should so state and indicate the reasons.

2.  The RO/AMC should then readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


